In re Concordia Electric Co-op.; Catahou-la Parish Police Jury; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Catahoula, 7th Judicial District Court, Div. “B”, No. 17,426; to the Court of Appeal, Third Circuit, No. CW94-0041.
Granted. Ruling of trial judge that blood alcohol evidence was inadmissible is reversed. Issues raised go to the weight of the evidence, not its admissibility. Case remanded to district court for further proceedings.
DENNIS, WATSON and KIMBALL, JJ., would deny the writ.
ORTIQUE, J., not on panel.